Fourth Court of Appeals
                                            San Antonio, Texas
                                                        July 11, 2018

                                                No. 04-18-00446-CV

    IN RE PHOENIX SERVICES, LLC; Pruitt’s Fract Tanks, LLC; and Jose Jaime Jacquez

                                         Original Mandamus Proceeding1
                                                          ORDER

Sitting:             Karen Angelini, Justice
                     Rebeca C. Martinez, Justice2
                     Irene Rios, Justice

       The Real Party in Interest Unopposed Motion for Extension of Time to File Response is
hereby GRANTED. Time is extended to September 10, 2018.


It is so ORDERED ON September 5, 2018.


                                                                  PER CURIAM




ATTESTED TO: ___________________________________
             KEITH E. HOTTLE,
             Clerk of Court




1 Thisproceeding arises out of Cause No. 17-01-33870-MCV, styled Fernando Martinez and Jose Javier Cisneros
v. Phoenix Services, LLC,, et al., pending in the 293rd Judicial District Court, Maverick County, Texas, the
Honorable Cynthia L. Muniz presiding.

2 Justice   Martinez would vote to deny the petition.